Our attention is called to the fact that the Local and Joint Passenger Carrier Tariff R.C. No. 2 was not admitted in evidence, but that the court sustained the objection which the plaintiff made to it as evidence in the case. We are holding that this was reversal error, and that it should have been admitted in evidence. In modifying and rendering the judgment on this appeal we considered the agreement as meaning that if we hold that the tariff is admissible we should treat it as a part of the evidence on the appeal. We find now that the agreement does not justify such an interpretation, but the only error on the appeal is in the refusal of the court to admit the tariff in evidence, for which there must be a reversal of the judgment, and not being in evidence it does not justify us in proceeding to render a judgment under Title 7, § 810, Code 1940.
We, therefore, order the case to be restored on the rehearing docket. And upon consideration the judgment which we rendered be and the same is modified so that instead of rendering a judgment for the plaintiff for $25, we order that the judgment of the trial court be reversed and the cause remanded to that court for another trial.
Rehearing granted; judgment reversed and cause remanded.
GARDNER, C. J., and BROWN, FOSTER, and STAKELY, JJ., concurring.